McCay, Judge.
There was ho error in refusing this injunction. There is nothing in the bill to the effect that the precise quantity of land mentioned in the deed was such an ingredient in the original purchase as that the whole transaction ought, for the failure, to be set aside. A Court of equity will not interfere to stay proceedings at law, and set aside a contract for the *167simple reason that one of the parties has told an untruth or broken his warranty. Ordinarily, parties will be left to their legal remedies. To justify the interference of equity to set aside the contract, it must appear that the facts are such as that damages cannot compensate the wrong; that there was some special object in the contract, which cannot, under the facts as they really are, be attained; and, the object of the contract having failed, it would not be equitable to hold the complainant to that part of it which is in accordance with the agreement.
It does not appear but that the deficiency in land may not be fully compensated by a reduction upon the money yet due. This can be done just as well at law as in equity; and a Court of law having got jurisdiction, we see no reason for equitable interference.
Judgment affirmed.